 Case 17-07025        Doc 184   Filed 07/08/21 Entered 07/08/21 10:10:56   Desc Main
                                 Document     Page 1 of 2



SO ORDERED.

SIGNED this 8 day of July, 2021.




                                                   John T. Laney, III

                                      United States Bankruptcy Judge



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In re:                                         )
                                               )
DAVID B. MCCUTCHEON                            )        CHAPTER 13 BANKRUPTCY
                                               )
         Debtor.                               )        CASE NO. 16-70733-JTL
                                               )
                                               )
                                               )
COREY KUPERSMITH                               )
                                               )        ADVERSARY NO. 17-7025
         Plaintiff.                            )
                                               )
v.                                             )
                                               )
DAVID B. MCCUTCHEON                            )
                                               )
         Defendant.                            )
                                               )

                           ORDER ON PLAINTIFF’S MOTION
                           TO RECONSIDER OR VACATE AND
                          INJUNCTION AGAINST PLAINTIFF’S
                            FILING OF FURTHER MOTIONS
                               FOR RECONSIDERATION
 Case 17-07025        Doc 184     Filed 07/08/21 Entered 07/08/21 10:10:56             Desc Main
                                   Document     Page 2 of 2



       For the reasons as announced from the bench during the hearing on July 6, 2021, the

Plaintiff’s motion to reconsider or vacate the dismissal of this adversary proceeding is DENIED.

Further, as a sanction for discovery abuses, the Court enjoins the Plaintiff from filing further

motions for reconsideration in this matter.




                                      END OF DOCUMENT
